DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/872,205 filed 11 May 2022. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Examiner has included alternative rejections. Claim 1 recites a method for an electric-axle, claim 14 recites a system for a vehicle, and claim 18 recites a system for an electric-axle in a vehicle. The specification does not set forth specific definitions, disclaimers, or disavowals regarding the interpretation of these limitations, so a broadest reasonable interpretation is sufficient for the application of prior art. While it is arguable that one of the applied references is sufficient to meet the rejections under 35 U.S.C. 102 or 35 U.S.C. 103, Examiner has decided to give alterative rejections for the sake of expediting prosecution. Instead of asserting a single construction and applying prior art, Examiner has established how the limitations are met under various the alternative interpretations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the air pressure in the piston" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the air pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the engine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 9546722 to Fox.
Regarding claims 1, 3, 5, 7, and 8 Fox discloses:
Claim 1:
A method for an electric-axle, comprising: selectively engaging an electric machine (i.e., 11) to a differential (i.e., 79) of the electric-axle by an actuation system coupled to a first axle shaft of the electric-axle (i.e., Fig. 4) via a disconnect clutch (i.e., 13).
Claim 3:
wherein the selective engagement includes, in response to conditions being met for vehicle operation at least partially via torque supplied from the electric machine, engaging the electric machine to the differential (i.e., at least col. 5, lns 18-30 discuss engagement of clutch 13 based on an engagement command).
Claim 5:
wherein the differential includes a ring gear (i.e., 33’) engaged to a shaft (i.e., 6) of the electric machine, one or more spider gears mounted on the ring gear (i.e., 70/70’), a first side gear (i.e., 82) coupled to one end of a stub shaft (i.e., 22) and meshed with the one or more spider gears (i.e., Fig-1c), and a second side gear (i.e., 84) coupled to one end of a second axle shaft (i.e., 92) and meshed with the one or more spider gears (i.e., Fig-1c), the differential positioned between the first axle shaft and the second axle shaft (i.e., Fig-1b).
Claim 7:
wherein engagement of the electric machine includes transmission of torque from the electric machine to the first axle shaft via each of the shaft of the electric Page 21 - APPLICATION; Docket No. DAN193001/10816 CVDAmachine, the ring gear of the differential, the one or more spider gears, the first side gear, the stub shaft, and the disconnect clutch (i.e., Fig. 6 shows torque transmission when clutch 13 is engaged).
Claim 8:
wherein engagement of the electric machine further includes transmission of torque from the electric machine to the second axle-shaft via each of the shaft of the electric machine, the ring gear of the differential, the one or more spider gears, and the second side gear, wherein each of the stub-shaft, the first axle shaft, and the second axle-shaft rotates in a same direction (i.e., Fig-6 shows clutch 13 engaged and torque flowing from the electric machine with 92, 22 and 20’ rotating in the same direction).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 12, 14-18, and 20 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 2018/0051786 to Krishnan et al. (hereinafter referred to as Krishnan).
Regarding claims 1-3, 5, 7, 9, 12, 14-18, and 20 Krishnan discloses:
Claim 1:
A method for an electric-axle, comprising: selectively engaging an electric machine (i.e., [0026] discloses that the lock system may be used “in passenger vehicle, electric vehicle, hybrid vehicle, commercial vehicle and/or heavy vehicle applications,” which means 102 is not limited to an engine and can be an electric motor) to a differential (i.e., 112) of the electric-axle by an actuation system (i.e., 302) coupled to a first axle shaft (i.e., either 452 or 442 can be an axle shaft) of the electric-axle via a disconnect clutch (i.e., dog clutch associated with 302).  
Claim 2:
wherein the actuation system includes a pressure actuated piston (i.e., [0119] discloses that 484 is a pneumatic piston or pneumatic actuator).  
Claim 3:
wherein the selective engagement includes, in response to conditions being met for vehicle operation at least partially via torque supplied from the electric machine, engaging the electric machine to the differential (i.e., at least [0134]-[0135] disclose controlling the engagement system based on user input, which is a condition for vehicle operation being met).  
Claim 5:
wherein the differential includes a ring gear (i.e., 326) engaged to a shaft of the electric machine (i.e., 326 connected to 312, which is connected to prime mover, which can be a motor), one or more spider gears mounted on the ring gear (i.e., 362), a first side gear (i.e., 372) coupled to one end of a stub shaft (i.e., 442) and meshed with the one or more spider gears (i.e., see at least Fig. 4), and a second side gear (i.e., 370) coupled to one end of a second axle shaft (i.e., either 388 or 402 since 402 and 388 are coupled together) and meshed with the one or more spider gears (i.e., see at least Fig. 5), the differential positioned between the first axle shaft and the second axle shaft (i.e., see at least Figs. 4 and 5).  
Claim 7:
wherein engagement of the electric machine includes transmission of torque from the electric machine to the first axle shaft via each of the shaft of the electric machine, the ring gear of the differential, the one or more spider gears, the first side gear, the stub shaft, and the disconnect clutch (i.e., Fig. 5 shows engagement of 302, which means power from 312, which comes from a motor, goes through the differential and out the two axles).  
Claim 9:
wherein disengaging the electric machine includes, reducing air pressure in the piston to decompress the return spring and move the stem in a second direction to disengage the disconnect clutch from the splines of the stub shaft, the second direction opposite to the first direction (i.e., Figs. 7 to 6 show the disengagement of 302. Further, [0085] discloses that a lack of compressed air disengages the system).  
Claim 12:
wherein increasing the air pressure includes supplying pressurized air to the piston via an inlet housed in the piston (i.e., 502) and wherein reducing air pressure in the piston includes suspending supply of pressurized air to the piston (i.e., [0085] discloses that a lack of compressed air disengages the system).  
Claim 14:
A system for a vehicle (i.e., Fig. 2), comprising: a pressure actuated mechanism (i.e., 302) for coupling an electric machine (i.e., [0026] discloses that the lock system may be used “in passenger vehicle, electric vehicle, hybrid vehicle, commercial vehicle and/or heavy vehicle applications,” which means 102 is not limited to an engine and can be an electric motor) to an electric-axle (i.e., Figs. 4 and 5) via a differential (i.e., 112); a first axle shaft (i.e., 452) coupled to the differential via a stub shaft (i.e., 442); and a second axle shaft directly coupled to the differential (i.e., either 388 or 402 because both are coupled together as shown in Fig. 5), the stub shaft including splines interlocked with a disconnect clutch coupled to the actuation mechanism (i.e., Figs 6-7).  
Claim 15:
wherein the electric machine drives a pinion of a ring gear of the differential (i.e., power is transmitted from the prime mover through pinion 312, which is meshed with ring 326), the ring gear coupled to the stub shaft via one or more spider gears and a first side gear (i.e., Figs. 4 and 5).  
Claim 16:
wherein the pressure actuated mechanism includes a piston (i.e., 484), a return spring coiled around a portion of the piston (i.e., 508), a stem originating from the piston and terminating in the disconnect clutch (i.e., figs. 6 and 7), and an air inlet coupled to the piston (i.e., 502).  
Claim 17:
wherein the piston moves to a first position upon air pressure in the piston reaching a first threshold pressure shifting the disconnect clutch to interlock with the splines of the stub shaft, and wherein the piston moves to a second position upon air pressure reducing to a second threshold pressure decoupling the disconnect clutch from the splines (i.e., at least [0085] and [0086] disclose two modes; further Figs. 6 and 7 show the engagement).  
A method for an electric-axle, comprising: selectively engaging an electric machine (i.e., 11) to a differential (i.e., 79) of the electric-axle by an actuation system coupled to a first axle shaft of the electric-axle (i.e., Fig. 4) via a disconnect clutch (i.e., 13).
Claim 18:
A system for an electric-axle in an vehicle, comprising: a differential coupled to the electric-axle (i.e., 112) between a first axle shaft (i.e., 452) and a second axle shaft (i.e., 402); a controller with computer-readable instruction stored on non-transitory memory thereof (i.e., at least [0041]-[0044] disclose a myriad of controllers used to execute the actuator) that when executed enable the controller to: operate the differential in a first mode (i.e., [0086]) with an electric machine (i.e., [0026] discloses that the lock system may be used “in passenger vehicle, electric vehicle, hybrid vehicle, commercial vehicle and/or heavy vehicle applications,” which means 102 is not limited to an engine and can be an electric motor) mechanically coupled to each of the first axle shaft and the second axle shaft via a ring gear (i.e., 326)  of the differential (i.e., Fig. 7 shows the engagement, while fig 5 shows that torque coming from motor, that can be the prime mover 102, is transmitted through pinion 312, ring gear 326 and then to shafts 402 and 452 when 302 is engaged), the ring gear coupled to the first axle shaft via a stub shaft (i.e., 442) interlocked with a disconnect clutch (i.e., 478 points to a clutch); and  operate the differential in a second mode (i.e., [0085]) without electric machine mechanically coupled to each of the first axle shaft and the second axle shaft, the ring gear detached from the first axle by decoupling of the stub shaft and the disconnect shaft (i.e., Fig. 6 shows the disengagement, while fig 4 shows 326 disconnected from 452).  
Claim 20:
wherein the controller includes further instruction when executed enable the controller to: transition from the first mode to the second mode by reducing air pressure in a piston coupled to the disconnect clutch causing the piston to move the disconnect clutch away from the stub shaft (i.e., [0085]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 9, and 10 are alternatively rejected under 35 U.S.C. 103 as being obvious over Fox in view of Krishnan.
Claim 2:
Regarding claim 2, Fox discloses the limitations above, but does not explicitly disclose:
wherein the actuation system includes a pressure actuated piston.
Krishnon discloses:
An actuation system that includes a pressure actuated piston (i.e., [0119] discloses that 484 is a pneumatic piston or pneumatic actuator that is part of 302).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to use the pneumatic actuation system of Krishnon in the system of Fox for the benefit of a more compact and controllable system. Further, simply swapping out one actuation system for another requires only routine sill in the art. 
Claim 7:
Regarding claim 7, Fox discloses the limitations above, and also discloses:
wherein engagement of the electric machine includes transmission of torque from the electric machine to the first axle shaft via each of the shaft of the electric Page 21 - APPLICATION; Docket No. DAN193001/10816 CVDAmachine, the ring gear of the differential, the one or more spider gears, the first side gear, the stub shaft, and the disconnect clutch (i.e., Fig. 6 shows torque transmission when clutch 13 is engaged).
Claim 8:
Regarding claim 8, Fox discloses the limitations above, and also discloses:
wherein engagement of the electric machine further includes transmission of torque from the electric machine to the second axle-shaft via each of the shaft of the electric machine, the ring gear of the differential, the one or more spider gears, and the second side gear, wherein each of the stub-shaft, the first axle shaft, and the second axle-shaft rotates in a same direction (i.e., Fig-6 shows clutch 13 engaged and torque flowing from the electric machine with 92, 22 and 20’ rotating in the same direction).
Claim 9:
Regarding claim 9, Fox discloses the limitations above, but does not explicitly disclose:
wherein disengaging the electric machine includes, reducing air pressure in the piston to decompress the return spring and move the stem in a second direction to disengage the disconnect clutch from the splines of the stub shaft, the second direction opposite to the first direction.  
Krishnon discloses:
wherein disengaging the electric machine includes, reducing air pressure in the piston to decompress the return spring and move the stem in a second direction to disengage the disconnect clutch from the splines of the stub shaft, the second direction opposite to the first direction (i.e., Figs. 7 to 6 show the disengagement of 302. Further, [0085] discloses that a lack of compressed air disengages the system).  
It would have been obvious to one having ordinary skill in the art at the time of effective filing to use the pneumatic actuation system of Krishnon in the system of Fox for the benefit of a more compact and controllable system. Further, simply swapping out one actuation system for another requires only routine sill in the art. 
Claim 10:
Regarding claim 10, Fox discloses the limitations above, and also discloses:
wherein disengagement of the electric machine includes each of the shaft of the electric machine and the ring gear being at rest without transmission of torque from the electric machine to the differential, and the stub shaft and the second axle-shaft rotating in opposite directions (i.e., Fig-5 shows different rotation directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is alternatively rejected under 35 U.S.C. 103 as being obvious over Krishnan in view of Fox.
Claim 18:
Regarding claim 18, Krishnan discloses:
A system for an vehicle, comprising: a differential coupled to an axle (i.e., 112) between a first axle shaft (i.e., 452) and a second axle shaft (i.e., 402); a controller with computer-readable instruction stored on non-transitory memory thereof (i.e., at least [0041]-[0044] disclose a myriad of controllers used to execute the actuator) that when executed enable the controller to: operate the differential in a first mode (i.e., [0086]) with prime mover (i.e., 102) mechanically coupled to each of the first axle shaft and the second axle shaft via a ring gear (i.e., 326)  of the differential (i.e., Fig. 7 shows the engagement, while fig 5 shows that torque coming from motor, that can be the prime mover 102, is transmitted through pinion 312, ring gear 326 and then to shafts 402 and 452 when 302 is engaged), the ring gear coupled to the first axle shaft via a stub shaft (i.e., 442) interlocked with a disconnect clutch (i.e., 478 points to a clutch); and  operate the differential in a second mode (i.e., [0085]) without electric machine mechanically coupled to each of the first axle shaft and the second axle shaft, the ring gear detached from the first axle by decoupling of the stub shaft and the disconnect shaft (i.e., Fig. 6 shows the disengagement, while fig 4 shows 326 disconnected from 452).
Krishnan does not explicitly disclose:
The system is an electric-axle and the prime mover is an electric motor.
Fox discloses:
An axle disconnect system that is an electric axle (i.e., at least Fig-1B).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the system of Krishnan in the electric axle of Fox for the benefit of a more compact and robust system. Further, simply taking one type of axle disconnect system and swapping it with another requires only routine skill in the art. 

Allowable Subject Matter
Claims 4, 6, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while overcoming any issues under 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0317064 teaches an electric axle with ring gear disconnect clutch. However, the reference fails to teach or render obvious a pressurized actuation system.
2020/0248790 teaches and axle disconnect assembly for lubrication. However, the reference fails to teach or render obvious use with an electric vehicle.
2019/0283556 and 2019/0168603 each teach an electric axle with disconnect function. However, the reference fails to teach or render obvious a pressurized actuation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659